Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 6, 2012                                                                                          Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  144898 & (12)(13)                                                                                     Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  UNIVERSITY OF MICHIGAN,                                                                                   Brian K. Zahra,
           Respondent-Appellee,                                                                                        Justices


  v                                                                    SC: 144898
                                                                       COA: 308663
                                                                       Ingham CC: 12-000135-AA
  GRADUATE EMPLOYEES ORGANIZATION/AFT,
          Petitioner-Appellee,
  and
  STUDENTS AGAINST GSRA
  UNIONIZATION and MELINDA DAY,
           Proposed Intervenors-Appellees,

  and

  MICHIGAN ATTORNEY GENERAL,
             Proposed Intervenor-Appellant.
  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the February 29, 2012 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court. The motion for stay is DENIED as moot.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 6, 2012                        _________________________________________
         d0530                                                                  Clerk